Krivosha, C. J.,
concurring in the result.
I concur in the result reached by the majority in this case. I write separately, however, because I fear that the majority opinion may be read to say more than the opinion intends. In particular, I am concerned about the broad statement to the effect that “[although a person is not bound under all circumstances to speak out, but where his silence enables him to acquire unfair advantage over another in the settlement of property rights, it is his duty to speak.” I believe that this is too broad a statement of the law. It is this “silence” which often entitles one to acquire an interest in land by adverse possession. An individual who owes no duty to others is not required to disclose that he or she holds title to any property, regardless of what advantage that silence may accrue to the lawful owner of the property.
What defeats the plaintiffs’ title in this case is not the fact that Harold Hanika remained silent as to the fact that he held title to the land in question but, rather, that he took positive steps, inconsistent with that title, to the detriment of others. He participated in the estate proceedings, at least to the extent of requesting a determination of inheritance tax in a manner contrary to what he knew to be the truth. Moreover, he knew *51that the estate was being administered, having received notice of that fact, and yet he permitted the court to make a finding to the effect that he held only a life estate in the property, when he knew that not to be the fact of the matter. It is not his silence with regard to the deed which precludes him from claiming title to the land; rather, it is his action in participating in proceedings or his failure to object to the proceedings when he knew that the findings were not correct. Where, as here, the signature on the deed is accepted as valid, holding that “silence” precludes the holder of title lawfully conveyed to retain title is not, in my view, correct. I would have affirmed on the basis of Hanika’s active participation in this matter and not on the basis of silence.